                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MICHAEL DUANE, of the Strain                 )
family,                                      )
                                             )
       Petitioner,                           )
                                             )
v.                                           )   Case No. CIV-21-494-G
                                             )
                                             )
MICHAEL SIZEMORE,                            )
                                             )
       Respondent.                           )

                                        ORDER

       On May 14, 2021, Petitioner Michael Duane, a state prisoner, filed this action

seeking federal habeas corpus relief. See Pet. (Doc. No. 1). In accordance with 28 U.S.C.

§ 636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell for preliminary

review.

       On June 8, 2021, Judge Purcell issued a Report and Recommendation (Doc. No. 7),

in which he recommended the habeas petition be dismissed based upon Petitioner’s failure

to prosecute, failure to arrange payment of the filing fee, and failure to comply with the

Court’s orders. In the Report and Recommendation, Judge Purcell advised Petitioner of

his right to object to the Report and Recommendation by June 28, 2021. Judge Purcell also

advised that a failure to timely object would constitute a waiver of the right to appellate

review of the factual findings and legal conclusions contained in the Report and

Recommendation.

       All filings and orders docketed in this matter have been mailed to Petitioner at the

address provided by him to the Clerk’s Office. As of this date, all of those mailings have
been returned as undeliverable. Petitioner has not submitted any objection to the Report

and Recommendation or sought leave for additional time to do so.

                                    CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 7) is ADOPTED in its

entirety. This action is DISMISSED. A separate judgment shall be entered.

      IT IS SO ORDERED this 12th day of July, 2021.




                                           2
